Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 19-CV-60341-CIV-COOKE/SNOW

   OJ COMMERCE LLC; and
   NAOMI HOME, INC.,


                    Plaintiffs,
   v.


   KIDKRAFT, INC.; and
   MIDOCEAN PARTNERS IV, L.P.,

                    Defendants.
   _____________________________/
    DEFENDANTS’ EXPEDITED MOTION FOR RECONSIDERATION OF ORDER
    [D.E. 166] GRANTING EXPEDITED MOTION TO COMPEL PRODUCTION OF
                              DOCUMENTS
Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 2 of 8



           KidKraft, Inc. and MidOcean Partners IV, L.P. (collectively, “Defendants”)
   respectfully request that the Court reconsider its Order on Expedited Motion to Compel (Dkt.
   No. 166). The Order indicates the Court has misperceived the issue, and this has led to a
   result that is improper and inconsistent with the Federal Rules. Also, Defendants request
   that, to the extent any relief is required, the Court reconsider the relief ordered as it (a) would
   lead to an inappropriate outcome and (b) is impossible to accomplish.
            A.       The Court Misperceived the Issue, Leading to an Improper Result
           The Court states that Defendants have “withheld” documents “on the basis of
   relevance,” and “with[e]ld[] 94% of the documents that were identified in the ESI search on
   the basis of relevance.” Order at 1, 3. That is not accurate. Defendants have not withheld
   any documents from production on the basis of relevance. Any documents not produced
   were on the basis of Defendants’ good-faith determination that they were not responsive to
   Plaintiffs’ document requests. Accordingly, the Court’s Order would require production of
   thousands of documents not responsive to any request—a clear abuse of discretion.
           The fundamental error is apparently that responsiveness to ESI search terms was
   equated with responsiveness to Plaintiffs’ document requests. Order at 4. That is not
   accurate. 1    Defendants agreed to run extremely broad search terms and then—as was
   understood and agreed by Plaintiffs —reviewed that very broad set of documents for
   responsiveness to Plaintiffs’ document requests. And here, all such documents responsive to
   Plaintiffs’ document requests have been produced. Defendants’ process was sound under the
   Federal Rules, which do not require Defendants to produce documents that are not responsive
   to Plaintiffs’ document requests. 2


   1 See, e.g., Youngevity Int'l Corp. v. Smith, No. 2017 WL 6541106, at *10 (S.D. Cal. Dec. 21, 2017) (“Search

   terms are an important tool parties may use to identify potentially responsive documents . . . . Search terms
   do not, however, replace a party’s requests for production.”) (emphasis added) (concluding documents are
   not responsive to “requests for production solely because they hit on a search term the parties’ agreed upon”);
   Gardner v. Cont'l Cas. Co., 2016 WL 155002, at *2-3 (D. Conn. Jan. 13, 2016) (rejecting as “untenable”
   plaintiffs' request to compel all documents hitting on search terms because “when performing [Westlaw searches]
   not every case responsive to a search command will prove to be relevant to the legal issues” one sought to find).
   2 See, e.g., Pendlebury v. Starbucks Coffee Co., 2005 WL 8156155, at *1–2 (S.D. Fla. Sept. 8, 2005) (denying

   motion to compel defendants to produce 70,000 non-responsive documents defendants determined to be not
   responsive to document requests); SEC v. Merkin, 2012 WL 3203037, at *3 (S.D. Fla. Aug. 3, 2012) (finding
   that “if [a document is] not responsive to a document request, then there is no obligation to log it”); Maplewood
   Partners, L.P. v. Indian Harbor Ins. Co., 295 F.R.D. 550, 593 n.185 (S.D. Fla. 2013) (noting non-responsive
   documents should not be disclosed under the Federal Rules); U.S. ex rel Fago v. M & T Mort. Corp., 235 F.R.D.
   11, 19 (D.D.C. 2006) (denying motion to compel documents not responsive to discovery request); Makowski
   vs. SmithAmundsen LLC, 2012 WL 1634832, at *3 (N.D. Ill. May 9, 2012) (denying motion to compel

                                                          1
Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 3 of 8



           The Court’s Order is clearly in error, as it would require Defendants to turn over large
   quantities of documents that (a) they have no obligation to produce under any construction
   of the Federal Rules, and (b) the Plaintiffs have specifically agreed need not be produced in
   this case. A few examples illustrate the inappropriateness of the outcome here:
           1. Defendant MidOcean Partners IV, L.P. (party) is a fund that is managed by
   individuals who work at the private equity firm MidOcean Partners (non-party).                              The
   custodians for MidOcean Partners IV, L.P. are employed by and oversee entities that are not
   parties to this litigation. They are involved with portfolio companies other than KidKraft
   and evaluate many transactions having nothing to do with KidKraft or the toy industry. To
   require these custodians to turn over all documents that hit on overbroad search terms would
   result in production of documents relating to portfolio companies and transactions that are
   far outside the scope of Plaintiffs’ document requests (and would clearly be objectionable if
   Plaintiffs had requested such documents). Moreover, the Court’s order to produce non-
   responsive documents would likely compel MidOcean to violate non-disclosure agreements
   with non-party transactional counterparts with respect to documents that have nothing to do
   with KidKraft. This is a serious concern that is not remotely justifiable.
           2. Defendant KidKraft has a number of divisions and operations that have nothing to
   do with this case. This case relates to alleged conduct in relation to a purported market for
   the sale of wooden toy kitchens in the U.S. KidKraft has operations outside the U.S. that
   have nothing to do with this case. KidKraft also sells many product lines—such as outdoor
   play, dollhouses, kids’ furniture, and many others—that have nothing to do with this case and



   production of non-responsive documents and holding that “Non-responsive documents need not be produced
   by Defendants. . . . While Plaintiff complains that she should not have to rely on Defendants' assessment of
   whether a document is relevant or not, this is the way the discovery process works. A party requests specific
   types of documents and the responding party conducts a search for and review of those documents, producing
   only what is responsive.”); P.S. ex rel. Nelson v. Farm, Inc., 2009 WL 939123, at *5 (D. Kan. Apr. 6, 2009)
   (denying production of documents not responsive to document request); FlowRider Surf, Ltd. v. Pac. Surf
   Designs, Inc., 2016 WL 6522807, at *7-8 (S.D. Cal. Nov. 3, 2016) (rejecting effort to compel production of all
   search term hits without review); Bancpass, Inc. v. Highway Toll Admin., LLC, 2016 WL 4031417, *2-3 (W.D.
   Tex. July 26, 2016) (rejecting effort to compel production of all search term hits without review); Chen-Oster v.
   Goldman, Sachs & Co., 2014 WL 716521, at *1 (S.D.N.Y. Feb. 18, 2014) (rejecting plaintiffs' contention that
   “defendants are obligated to produce all documents returned by the search without exercising further judgment
   with respect to responsiveness”); Wilson v. Rockline Indus., Inc., 2009 WL 10707835, at *1 (W.D. Ark. Oct.
   22, 2009) (rejecting motion to compel produce all documents hitting on search terms because “[i]n our system
   of law, we allow the party responding to discovery to filter his own documents. . . . In the absence of some
   showing that relevant information is being withheld-and here there is none-there is no basis to make the
   responding party produce all information. Indeed, to do so would make a mockery of F.R.C.P. 26(b)(1).”).


                                                          2
Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 4 of 8



   Plaintiffs’ document requests did not seek all documents relating to all of these product lines.3
   But to now require KidKraft to turn over all documents that hit on Plaintiffs’ overbroad search
   terms would require the production of large numbers of documents from business lines that
   were not requested by Plaintiffs (and would have been objectionable if requested).
           3. Plaintiffs specifically agreed on significant categories of documents that need not
   be produced, many of which were mutual agreements, but that Defendants would now be
   required to produce under the Order. The parties negotiated on this over several months that
   ended months ago. And, now, well outside of the 30-day limitation in the L.R. 26.1(g)(1), 4
   Plaintiffs requested relief that turned Defendants’ good faith discovery efforts on it heads.5
   Most problematically, the parties specifically agreed that neither party would be required to
   produce (or log) documents relating to prior litigation between the partoes. These litigation-
   related materials include internal analyses of potential settlement terms, which clearly should
   not be turned over to opposing counsel in this case. As a result of the Court’s Order, however,
   KidKraft would be required to produce (or log) these litigation documents Plaintiffs
   previously agreed should be deemed non-responsive to their requests.                            And there are
   numerous other examples of document categories Plaintiffs agreed would be non-responsive
   but Defendants would now be required to produce. These documents were not “withheld on
   the basis of relevance”—they are simply not responsive to any document request in this case,
   based on the terms of the requests and the parties’ agreements regarding their scope.
           Furthermore, and respectfully, the Court misperceives the issues in asserting that
   Plaintiffs provided “examples of documents they say are responsive to their requests but have
   not been produced to date.” Order at 1. As Defendants have repeatedly explained to
   Plaintiffs, and as set forth in Defendants’ submission to the Court (Dkt. No. 148, Appx. A at



   3 For example, Plaintiffs’ RFP No. 4 asked Defendants to produce “All documents and communications relating
   to any competitors’ wooden toy kitchen.” Ex. 1. Plaintiffs’ RFP No. 5 asked Defendants to produce “All
   documents and communications that relate to or reference competition in the toy kitchen market.” Id. And
   there are many other such Requests that are similarly defined. Defendants have produced such documents.
   4 Plaintiffs first raised concern over Defendants’ responsiveness rate before their April 14, 2020 motion for

   extension of discovery cut-off. See Dkt. No. 122. That is over 60 days before the Motion underlying the Court’s
   order here. Thus, at best, Plaintiffs’ motion was 30 days untimely, and if analyzed based on the agreed
   limitations, objections and interpretations of their discovery requests, Plaintiffs’ requested relief seeks to undo
   agreements as old as 120 days (end of meet and conferral on key requests for production) and some even as old
   as 1 year stale (when Defendants served their objections to Plaintiffs’ first requests). See Ex. 1.
   5 See, e.g., Dolan v. JetBlue Airways Corp., 2019 WL 3890846, at *1–2 (S.D. Fla. June 20, 2019) (M.J., Snow)

   (denying motion to compel discovery as untimely over dispute raised 30 days after it could have been).


                                                           3
Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 5 of 8



   3), Plaintiffs’ “specific examples” are actually examples in which Defendants have already
   produced all responsive documents. For example, Plaintiffs complain about “competitor
   sample review” documents (¶ F(2)), but Defendants have confirmed that all such documents
   from the custodians’ files have been produced. And Plaintiffs identify three emails and
   complain that no responses to the emails have been produced (¶ F(3-5)), but Defendants
   confirmed that any responses to those emails that exist have already been produced. 6
           Moreover, the harm to Defendants goes beyond merely having to turn over non-
   responsive documents to a hostile party. There would be substantial financial harm to
   Defendants in having to conduct a page-by-page re-review of over one million pages of non-
   responsive documents for confidentiality and privilege designations. There is no conceivable
   reason, for example, MidOcean should be required to incur the substantial expense to produce
   many thousands of documents that relate to companies and transactions that have nothing to
   do with KidKraft and are not responsive to any of Plaintiffs’ requests. Defendants estimate,
   conservatively, that reviewing for confidentiality and privilege and creating a privilege log for
   these non-responsive documents that hit on the search terms would impose costs of
   approximately $700,000. 7 To require Defendants to incur these expenses for non-responsive
   documents would amount to an unjustifiable sanction on Defendants.
           The Court accepted Plaintiffs’ misleading characterization of their requested relief as
   a “new” issue, accepted Plaintiffs’ mischaracterization of Defendants’ document review, and
   misunderstood the facts (taking at face value Plaintiffs’ assertion they have identified
   responsive documents that have not been produced). Conversely, Defendants were afforded
   a three-page brief, with no opportunity to be heard, and are now compelled to produce
   100,000 nonresponsive documents. The Court, moreover, did not appreciate Plaintiffs’
   request sought to reverse long-agreed limitations on the scope of the document requests, 8 at


   6  In addition, Plaintiffs complain that several copies of an email chain were produced, but the original emails
   in the chain were not separately produced (¶ F(1)). Defendants have confirmed the original emails did not hit
   on any of the search terms, which explains why they were not produced. Defendants have also confirmed that
   all iterations of that email chain that did hit on the search terms have already been produced.
   7 Defendants estimate, on a conservative pace of 60-documents per hour, it would take its 1st-level contract

   reviewers (cost ~$40/hr) 1,666 hours to complete review of 100,000 non-responsive documents, its 2nd-level
   document reviewers (average rate $350/hr) 1,666 hours to complete 2nd-level review, and its privilege log would
   likely cost in the range of $50,000 to produce. On a very conservative basis, without any consideration of
   attorney time answering questions on privilege determinations, this estimates out to roughly $700,000.
   8 The reality is Plaintiffs raised this concern with the Court over 2 months ago, and Defendants responded

   promptly and in good faith by conducting an audit of their responsiveness review, and produced specific


                                                          4
Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 6 of 8



   the very end of discovery. With mere weeks to go in discovery, this Order throws out a year
   of Defendants’ good faith compliance with discovery obligations and cooperation.
           The Order to turn over non-responsive documents is an abuse of discretion, as the
   Eleventh Circuit held when reviewing a strikingly similar improper order. In re: Ford Motor
   Co., 345 F.3d 1315, 1316-17 (11th Cir. 2003); see also n.2. In In re Ford, the Eleventh Circuit
   granted mandamus review to vacate an order allowing plaintiff to access defendants’
   documents not responsive to any discovery requests. The district court, like the Court here,
   “made no findings” that “[defendant] had failed to comply properly with discovery requests,”
   and “did not discuss its view of [defendant]’s objections.” Id. at 1317. The Eleventh Circuit
   concluded the district court “clearly abused its discretion” by granting the sweeping order
   without making “a factual finding of some noncompliance.” Similarly, in Pendlebury, 2005
   WL 8156155, at *1–2, Judge Seltzer denied a request to produce thousands of “allegedly non-
   responsive” documents based on plaintiff’s concern about the raw aggregate percentage of
   documents marked responsive, and where, as here, there was no “extrinsic evidence” that the
   defendant’s representations as to what is responsive should not be “presumed . . . valid
   representations.” Accordingly, Defendants respectfully request that the Court reconsider the
   Order and deny Plaintiffs’ motion as Defendants did not violate any discovery rule.
           B.       Compliance with the Order Is Impossible
           The Order requires Defendants to complete a privilege and confidentiality review of
   100,000 documents—potentially totaling in excess of a million pages—and prepare all the
   documents for production in just three business days. Completing that production in that
   time is impossible. 9 To the extent the Court insists on a massive dump of non-responsive
   documents, Defendants respectfully request they be afforded sufficient time to review
   documents to protect their privileges and confidentiality—particularly considering any non-
   Highly Confidential documents will immediately be reviewed by a competitor on a wholesale
   basis. If the Court declines to reconsider its Order, Defendants respectfully request that the
   Order be stayed to enable them to object to the Order.


   documents requested by Plaintiffs that even went beyond prior agreements. That Defendants rejected Plaintiffs’
   latest proposal, which asked for relief outside the bounds of the Federal Rules, cannot be held against Defendants
   where Plaintiffs sought to reverse months of good faith compromise on this issue.
   9 Even at an unrealistically fast pace of 1 document per minute, it would take 29 attorneys working non-stop

   from the moment of the Court’s June 24, 2020 Order through 5:00 PM ET on Monday, June 29 to complete this
   review. And that does not even estimate the many hours required to produce a privilege log.


                                                           5
Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 7 of 8



                                        CONCLUSION
          Pursuant to L.R. 7.1(d)(2), Defendants respectfully request, on an expedited basis and
   by Friday, June 26, 2020, that the Court Reconsiders the Order Granting the Motion to
   Compel [Dkt. No. 166], or in the alternative, grants an order staying the case to enable
   Defendants to object to the Order.


   DATED: June 25, 2020                      Respectfully submitted,
                                             /s/ Joshua Lipton
                                             Joshua Lipton (Pro Hac Vice)
                                             GIBSON, DUNN & CRUTCHER LLP
                                             1050 Connecticut Avenue, N.W.
                                             Washington, DC 20036-5306
                                             Telephone: 202.955.8500
                                             Facsimile:   202.467.0539
                                             jlipton@gibsondunn.com

                                             Scott K. Hvidt (Pro Hac Vice)
                                             GIBSON, DUNN & CRUTCHER LLP
                                             2001 Ross Avenue
                                             Dallas, Texas 75201-6911
                                             Telephone: (214) 698-3317
                                             Facsimile: (214) 571-2981
                                             shvidt@gibsondunn.com

                                             -and-

                                             Lawrence D. Silverman, Esq.
                                             Florida Bar Number: 7160
                                             Email: lawrence.silverman@akerman.com
                                             Alexandra M. Mora, Esq.
                                             Florida Bar Number: 052368
                                             Email: alexandra.mora@akerman.com
                                             AKERMAN LLP
                                             Three Brickell City Centre
                                             98 Southeast Seventh Street
                                             Suite 1100
                                             Miami, FL 33131
                                             Phone: (305) 374-5600
                                             Fax: (305) 374-5095

                                             ATTORNEYS FOR DEFENDANTS




                                                6
Case 0:19-cv-60341-MGC Document 168 Entered on FLSD Docket 06/25/2020 Page 8 of 8



                                R EQUEST FOR EXPEDITED R ULING

          Request for Expedited Ruling: Pursuant to L. R. 7.1(d)(2), Plaintiffs seek an expedited
   ruling by June 26,2020 as the Court’s Order Granting the Expedited Motion to Compel
   Production of Documents requires compliance with the Order, including the production of
   many thousands of documents on June 29, 2020.




                                  C ERTIFICATE OF C ONFERENCE

          I hereby certify that, pursuant to Local Rule 7.3(b), Defendants’ counsel conferred
   with counsel for Plaintiffs about the relief sought herein by telephone on June 25, 2020.
   Plaintiffs’ counsel indicated that Plaintiffs opposed the relief Defendants seek in this Motion.



                                                              /s/ Joshua Lipton
                                                                Joshua Lipton




                                     C ERTIFICATE OF SERVICE

          I hereby certify that on the 25th of June, 2020, a true and correct copy of the foregoing
   brief was served via the Court’s CM/ECF System upon all counsel of record.


                                                              /s/ Alexandra Mora
                                                              Alexandra Mora




                                                  7
